Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-21 of parent U.S. Patent No. 11,012,907 B2 to Li et al. (hereinafter as Li ‘907).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims 1-21 of the Li Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Li ‘907 discloses a communication method comprising: 
sending, by a source core network element to a terminal device, a transfer instruction carrying indication for transferring the terminal device through a tracking area update (TAU) process (see claim 1, col. 30, lines 7-13); 
receiving, by an access network device from the terminal device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a core network element (see claim 1, col. 30, lines 14-18); and 
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from the source core network element (see claim 1, col. 30, lines 19-23).

Regarding claim 2, Li ‘907 discloses the method according to claim 1, wherein identity information of the source core network element in the transfer request is set as null (see claim 2, col. 30, lines 24-26).

Regarding claim 3, Li ‘907 discloses the method according to claim 2, wherein the identity information is a temporary mobile subscriber identity (TMSI), which is set as null in the transfer request (see claim 3, col. 30, lines 27-29).

Regarding claim 4, Li ‘907 discloses the method according to claim 1, wherein the transfer request carries information that makes the access network device identify the terminal device as a new entrant (see claim 4, col. 30, lines 30-32).

Regarding claim 5, Li ‘907 discloses the method according to claim 4, wherein the information that makes the access network identify the terminal device as the new entrant is a null temporary mobile subscriber identity (TMSI) (see claim 5, col. 30, lines 33-36). 

Regarding claim 6, Li ‘907 discloses the method according to claim 1, wherein selecting the target core network element comprises selecting, by the access network device, the target core network element based on a load sharing mechanism (see claim 6, col. 30, lines 37-40).

Regarding claim 7, Li ‘907 discloses the method according to claim 1, wherein the transfer request is a tracking area update (TAU} request (see claim 7, col. 30, lines 41-42).

Regarding claim 8, Li ‘907 discloses the method according to claim 1, wherein the target core network element is a target mobility management entity (MME), and a source core network element is a source MME (see claim 8, col. 30, lines 43-46).

Regarding claim 9, Li ‘907 discloses the method according to claim 1, wherein the access network device is an evolved NodeB (eNodeB) (see claim 9, col. 30, lines 47-48).

Regarding claim 10, Li ‘907 discloses a communication method comprising:
receiving, by a terminal device from a source core network element, a transfer instruction carrying indication for transferring the terminal device through a tracking area update (TAU) process (see claim 10, col. 30, lines 49-59); and
sending, by the terminal device to an access network device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a target core network element for transferring the terminal device to the target core network element (see claim 10, col. 30, lines 60-64).

Regarding claim 11, Li ‘907 discloses the method according to claim 10, wherein identity information of the source core network element in the transfer request is set as null (see claim 11, col. 30, lines 65-67).

Regarding claim 12, Li ‘907 discloses the method according to claim 11, wherein the identity information is a temporary mobile subscriber identity (TMSI), which is set as null in the transfer request (see claim 12, col. 31, lines 1-3).
Regarding claim 13, Li ‘907 discloses the method according to claim 10, wherein the transfer request carries information that makes the access network identify the terminal device as a new entrant (see claim 13, col. 31, lines 4-6).

Regarding claim 14, Li ’907 discloses the method according to claim 13, wherein the information that makes the access network identify the terminal device as the new entrant is a null temporary mobile subscriber identity (TMSI) (see claim 14, col. 31, lines 7-10).

Regarding claim 15, Li ‘907 discloses the method according to claim 10, wherein the transfer request is a tracking area update (TAU) request (see claim 16, col. 31, lines 14-15).

Regarding claim 16, Li ‘907 discloses a communication method comprising:
receiving, by an access network device from a terminal device, a transfer request indicating the access network device to select a core network element (see claim 17, col. 31, lines 16-20); and
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from a source core network element (see claim 17, col. 32, lines 1-5).

Regarding claim 17, Li ’907 discloses the method according to claim 16, wherein identity information of the source core network element in the transfer request is set as null (see claim 18, col. 32, lines 6-8).
Regarding claim 18, Li ‘907 discloses the method according to claim 16, wherein the target core network element is selected based on a load sharing mechanism (see claim 19, col. 32, lines 9-11).

Regarding claim 19, Li ‘907 discloses the method according to claim 16, wherein the transfer request carries information that makes the access network device identify the terminal device as a new entrant (see claim 20, col. 32, lines 12-15).

Regarding claim 20, Li ‘907 discloses the method according to claim 16, wherein the transfer request is a tracking area update (TAU) request (see claim 21, col. 32, lines 16-18).

Claims 1-20 are also rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 9,894,576 B2 to Li et al. (hereinafter as Li ‘576).  
Regarding claim 1, Li’ 576 discloses a communication method comprising: 
sending, by a source core network element to a terminal device, a transfer instruction carrying indication for transferring the terminal device through a tracking area update (TAU) process (see claim 1, col. 29, lines 64-67); 
receiving, by an access network device from the terminal device, a transfer request in response to the transfer instruction (see claim 1, col. 30, lines 1-3), wherein the transfer request indicates the access network device to select a core network element (target MME, see claim 1, col. 30, lines 3-6); and 
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element (see claim 1, col. 30, lines 3-6), wherein the target core network element is different from the source core network element (see claim 1, col. 30, lines 5-6).

Regarding claim 2, Li’ 576 discloses the method according to claim 1, wherein identity information of the source core network element in the transfer request is set as null (see claim 1, col. 30, lines 3-4).

Regarding claim 3, Li’ 576 discloses the method according to claim 2, wherein the identity information is a temporary mobile subscriber identity (TMSI), which is set as null in the transfer request (see claim 3, col. 30, lines 10-13).

Regarding claim 4, Li’ 576 discloses the method according to claim 1, wherein the transfer request carries information that makes the access network device identify the terminal device as a new entrant (see claim 3, col. 30, lines 10-13).

Regarding claim 5, Li’ 576 discloses the method according to claim 4, wherein the information that makes the access network identify the terminal device as the new entrant is a null temporary mobile subscriber identity (TMSI) (see claim 3, col. 30, lines 10-13). 

Regarding claim 6, Li’ 576 discloses the method according to claim 1, wherein selecting the target core network element comprises selecting, by the access network device, the target core network element based on a load sharing mechanism (see claim 5, col. 30, lines 18-20).

Regarding claim 7, Li’ 576 discloses the method according to claim 1, wherein the transfer request is a tracking area update (TAU) request (see claim 1, col. 30, lines 1-6).

Regarding claim 8, Li’ 576 discloses the method according to claim 1, wherein the target core network element is a target mobility management entity (MME), and a source core network element is a source MME (see claim 1, col. 29, lines 62-67, col. 30, lines 1-6).

Regarding claim 9, Li’ 576 discloses the method according to claim 1, wherein the access network device is an evolved NodeB (eNodeB) (see claim 1, col. 30, line 2).

Regarding claim 10, Li’ 576 discloses a communication method comprising:
receiving, by a terminal device from a source core network element, a transfer instruction carrying indication for transferring the terminal device through a tracking area update (TAU) process (see claim 7, col. 30, lines 24-27); and
sending, by the terminal device to an access network device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a target core network element for transferring the terminal device to the target core network element (see claim 7, col. 30, lines 33-34).

Regarding claim 11, Li’ 576 discloses the method according to claim 10, wherein identity information of the source core network element in the transfer request is set as null (see claim 7, col. 30, lines 33-34).

Regarding claim 12, Li’ 576 discloses the method according to claim 11, wherein the identity information is a temporary mobile subscriber identity (TMSI), which is set as null in the transfer request (see claim 10, col..30, lines 43-45).

Regarding claim 13, Li’ 576 discloses the method according to claim 10, wherein the transfer request carries information that makes the access network identify the terminal device as a new entrant (see claim 8, col. 30, lines 37-39).

Regarding claim 14, Li’ 576 discloses the method according to claim 13, wherein the information that makes the access network identify the terminal device as the new entrant is a null temporary mobile subscriber identity (TMSI) (see claim 9, col. 30, lines 40-42).

Regarding claim 15, Li’ 576 discloses the method according to claim 10, wherein the transfer request is a tracking area update (TAU) request (see claim 1, col. 30, lines 31-36).

Regarding claim 16, Li’ 576 discloses a communication method comprising:
receiving, by an access network device from a terminal device, a transfer request indicating the access network device to select a core network element (see claim 7, col. 30, lines 31-36); and
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from a source core network element (see claim 7, col. 30, lines 31-36).

Regarding claim 17, Li’ 576 discloses the method according to claim 16, wherein identity information of the source core network element in the transfer request is set as null (see claim 7, col. 30, lines 33-34).

Regarding claim 18, Li’ 576 discloses the method according to claim 16, wherein the target core network element is selected based on a load sharing mechanism (see claim 5, col. 30, lines 18-20).

Regarding claim 19, Li’ 576 discloses the method according to claim 16, wherein the transfer request carries information that makes the access network device identify the terminal device as a new entrant (see claim 3, col. 30, lines 10-13).

Regarding claim 20, Li’ 576 discloses the method according to claim 16, wherein the transfer request is a tracking area update (TAU) request (see claim 1, col. 30, lines 1-6).




Claims 1-8, 10-20 are also rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 9,215,625 B2 to Li et al. (hereinafter as Li ‘625).  
Regarding claim 1, Li ‘625 discloses a communication method comprising: 
sending, by a source core network element to a terminal device, a transfer instruction carrying indication for transferring the terminal device (see claim 1, col. 29, lines 33-38) through a tracking area update (TAU) process (see claim 8, col. 29, lines 13-17); 
receiving, by an access network device from the terminal device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a core network element (see claim 1, col. 29, lines 39-40, claim 2, col. 29, lines 44-47); and 
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element (see claim 2, col. 29, lines 44-46), wherein the target core network element is different from the source core network element (see claim 1, col. 29, lines 37-38).

Regarding claim 2, Li ‘625 discloses the method according to claim 1, wherein identity information of the source core network element in the transfer request is set as null (see claim 5, col. 29, lines 62-67).
Regarding claim 3, Li ‘625 discloses the method according to claim 2, wherein the identity information is a temporary mobile subscriber identity (TMSI), which is set as null in the transfer request (see claim 5, col. 29, lines 63-67).

Regarding claim 4, Li ‘625 discloses the method according to claim 1, wherein the transfer request carries information that makes the access network device identify the terminal device as a new entrant (see claim 1, col. 29, lines 44-46).

Regarding claim 5, Li ‘625 discloses the method according to claim 4, wherein the information that makes the access network identify the terminal device as the new entrant is a null temporary mobile subscriber identity (TMSI) (see claim 5, col. 29, lines 63-67). 

Regarding claim 6, Li ‘625 discloses the method according to claim 1, wherein selecting the target core network element comprises selecting, by the access network device, the target core network element based on a load sharing mechanism (see claim 1, col. 29, lines 43-47).

Regarding claim 7, Li ‘625 discloses the method according to claim 1, wherein the transfer request is a tracking area update (TAU) request (see claim 8, col. 30, lines 13-15).

Regarding claim 8, Li ‘625 discloses the method according to claim 1, wherein the target core network element is a target mobility management entity (MME), and a source core network element is a source MME (see claim 9, col. 30, lines 18-20).

Regarding claim 10, Li ‘625 discloses a communication method comprising:
receiving, by a terminal device from a source core network element, a transfer instruction carrying indication for transferring the terminal device through a tracking area update (TAU) process (see claim 10, col. 30, lines 26-32, claim 8, col. 30, lines 13-17); and
sending, by the terminal device to an access network device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a target core network element for transferring the terminal device to the target core network element (see claim 11, col. 30, lines 39-42).

Regarding claim 11, Li ‘625 discloses the method according to claim 10, wherein identity information of the source core network element in the transfer request is set as null (see claim 5, col. 29, lines 63-67).

Regarding claim 12, Li ‘625 discloses the method according to claim 11, wherein the identity information is a temporary mobile subscriber identity (TMSI), which is set as null in the transfer request (see claim 5, col. 29, lines 63-67).

Regarding claim 13, Li ‘625 discloses the method according to claim 10, wherein the transfer request carries information that makes the access network identify the terminal device as a new entrant (see claim 5, col. 29, lines 34-36).

Regarding claim 14, Li ‘625 discloses the method according to claim 13, wherein the information that makes the access network identify the terminal device as the new entrant is a null temporary mobile subscriber identity (TMSI) (see claim 5, col. 29, lines 63-67).

Regarding claim 15, Li ‘625 discloses the method according to claim 10, wherein the transfer request is a tracking area update (TAU) request (see claim 8, col. 30, lines 13-15).
Regarding claim 16, Li ‘625 discloses a communication method comprising:
receiving, by an access network device from a terminal device, a transfer request indicating the access network device to select a core network element (see claim 1, col. 29, lines 39-40, claim 2, col. 29, lines 44-47); and
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from a source core network element (see claim 1, col. 29, lines 37-38).

Regarding claim 17, Li ‘625 discloses the method according to claim 16, wherein identity information of the source core network element in the transfer request is set as null (see claim 5, col. 29, lines 63-67).

Regarding claim 18, Li ‘625 discloses the method according to claim 16, wherein the target core network element is selected based on a load sharing mechanism (see claim 1, col. 29, lines 43-47).

Regarding claim 19, Li ‘625 discloses the method according to claim 16, wherein the transfer request carries information that makes the access network device identify the terminal device as a new entrant (see claim 1, col. 29, lines 44-46).

Regarding claim 20, Li ‘625 discloses the method according to claim 16, wherein the transfer request is a tracking area update (TAU) request (see claim 8, col. 30, lines 13-15).
Claim 9 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 9,215,625 B2 to Li et al. (hereinafter as Li ‘625) in view of Vayanos et al. (US Publication 2007/0041382 A1).  
Regarding claim 9, Li’ 625 discloses the method according to claim 1.
Li’ 625 may not explicitly show “the access network device is an evolved NodeB (eNodeB).”
However, Vayanos teaches “the access network device is an evolved NodeB (eNode B) (UE communicates with enhanced Node B via an airlink connection, and eNode B provides enhanced functionality over conventional Node Bs, see paragraph 0031, Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of Li’625 to include “the access network device is an evolved NodeB (eNodeB)” as taught by Vayanos so that it would provide enhanced functionality, such as mobility management, to UE over conventional NodeBs (see paragraph 0031).

Claims 1-8, 10-20 are also rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 8,670,426 B2 to Li et al. (hereinafter as Li ‘426).  
Regarding claim 1, Li ‘426 discloses a communication method comprising: 
sending, by a source core network element to a terminal device, a transfer instruction carrying indication for transferring the terminal device (see claim 15, col. 31, lines 21-27) through a tracking area update (TAU) process (see claim 15, col. 31, lines 233-37); 
receiving, by an access network device from the terminal device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a core network element (see claim 1, col. 29, lines 31-34); and 
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from the source core network element (see claim 1, col. 29, lines 31-36).

Regarding claim 2, Li ‘426 discloses the method according to claim 1, wherein identity information of the source core network element in the transfer request is set as null (see claim 6, col. 30, lines 16-22).

Regarding claim 3, Li ‘426 discloses the method according to claim 2, wherein the identity information is a temporary mobile subscriber identity (TMSI), which is set as null in the transfer request (see claim 6, col. 30, lines 16-22).

Regarding claim 4, Li ‘426 discloses the method according to claim 1, wherein the transfer request carries information that makes the access network device identify the terminal device as a new entrant (see claim 5, col. 30, lines 5-12).

Regarding claim 5, Li ‘426 discloses the method according to claim 4, wherein the information that makes the access network identify the terminal device as the new entrant is a null temporary mobile subscriber identity (TMSI) (see claim 6, col. 30, lines 16-22). 
Regarding claim 6, Li ‘426 discloses the method according to claim 1, wherein selecting the target core network element comprises selecting, by the access network device, the target core network element based on a load sharing mechanism (see claim 5, col. 30, lines 13-15).

Regarding claim 7, Li ‘426 discloses the method according to claim 1, wherein the transfer request is a tracking area update (TAU) request (see claim 9, col. 30, lines 33-35).

Regarding claim 8, Li ‘426 discloses the method according to claim 1, wherein the target core network element is a target mobility management entity (MME), and a source core network element is a source MME (see claim 10, col. 30, lines 38-40).

Regarding claim 10, Li ‘426 discloses a communication method comprising:
receiving, by a terminal device from a source core network element, a transfer instruction carrying indication for transferring the terminal device (see claim 11, col. 30, lines 47-52) through a tracking area update (TAU) process (see claim 9, col. 30, lines 33-37); and
sending, by the terminal device to an access network device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a target core network element for transferring the terminal device to the target core network element (see claim 11, col. 30, lines 53-60).

Regarding claim 11, Li ‘426 discloses the method according to claim 10, wherein identity information of the source core network element in the transfer request is set as null (see claim 6, col. 30, lines 16-22).
Regarding claim 12, Li ‘426 discloses the method according to claim 11, wherein the identity information is a temporary mobile subscriber identity (TMSI), which is set as null in the transfer request (see claim 6, col. 30, lines 16-22).

Regarding claim 13, Li ‘426 discloses the method according to claim 10, wherein the transfer request carries information that makes the access network identify the terminal device as a new entrant (see claim 5, col. 30, lines 5-12).

Regarding claim 14, Li ‘426 discloses the method according to claim 13, wherein the information that makes the access network identify the terminal device as the new entrant is a null temporary mobile subscriber identity (TMSI) (see claim 6, col. 30, lines 16-22).

Regarding claim 15, Li ‘426 discloses the method according to claim 10, wherein the transfer request is a tracking area update (TAU) request (see claim 9, col. 30, lines 33-35).

Regarding claim 16, Li ‘426 discloses a communication method comprising:
receiving, by an access network device from a terminal device, a transfer request indicating the access network device to select a core network element (see claim 15, col. 31, lines 29-32); and
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from a source core network element (see claim 15, col. 31, lines 29-33).
Regarding claim 17, Li ‘426 discloses the method according to claim 16, wherein identity information of the source core network element in the transfer request is set as null (see claim 19, col. 32, lines 29-35).

Regarding claim 18, Li ‘426 discloses the method according to claim 16, wherein the target core network element is selected based on a load sharing mechanism (see claim 5, col. 30, lines 13-15).

Regarding claim 19, Li ‘426 discloses the method according to claim 16, wherein the transfer request carries information that makes the access network device identify the terminal device as a new entrant (see claim 5, col. 30, lines 5-12).

Regarding claim 20, Li ‘426 discloses the method according to claim 16, wherein the transfer request is a tracking area update (TAU) request (see claim 9, col. 30, lines 33-35).

Claim 9 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 8,670,426 B2 to Li et al. (hereinafter as Li ‘625) in view of Vayanos et al. (US Publication 2007/0041382 A1).  
Regarding claim 9, Li’ 426 discloses the method according to claim 1.
Li’ 426 may not explicitly show “the access network device is an evolved NodeB (eNodeB).”
However, Vayanos teaches “the access network device is an evolved NodeB (eNode B) (UE communicates with enhanced Node B via an airlink connection, and eNode B provides enhanced functionality over conventional Node Bs, see paragraph 0031, Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of Li’426 to include “the access network device is an evolved NodeB (eNodeB)” as taught by Vayanos so that it would provide enhanced functionality, such as mobility management, to UE over conventional NodeBs (see paragraph 0031).

Claims 1, 8, 10, 16 are also rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 8,509,200 B2 to Li et al. (hereinafter as Li ‘200).  
Regarding claim 1, Li ‘200 discloses a communication method comprising: 
sending, by a source core network element to a terminal device, a transfer instruction carrying indication for transferring the terminal device (see claim 6, col. 29, lines 63-67) through a tracking area update (TAU) process (see claim 19, col. 32, lines 39-44); 
receiving, by an access network device from the terminal device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a core network element (see claim 6, col. 30, lines 1-4); and 
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from the source core network element (see claim 6, col. 30, lines 1-8).
Regarding claim 8, Li ‘200 discloses the method according to claim 1, wherein the target core network element is a target mobility management entity (MME), and a source core network element is a source MME (see claim 5, col. 29, lines 55-57).

Regarding claim 10, Li ‘200 discloses a communication method comprising:
receiving, by a terminal device from a source core network element, a transfer instruction carrying indication for transferring the terminal device (see claim 6, col. 29, lines 64-67) through a tracking area update (TAU) process (see claim 10, col. 32, lines 42-44); and
sending, by the terminal device to an access network device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a target core network element for transferring the terminal device to the target core network element (see claim 6, col. 30, lines 1-5).

Regarding claim 16, Li ‘200 discloses a communication method comprising:
receiving, by an access network device from a terminal device, a transfer request indicating the access network device to select a core network element (see claim 6, col. 30, lines 1-4); and
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from a source core network element (see claim 6, col. 30, lines 1-5).

Claim 9 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 8,509,200 B2 to Li et al. (hereinafter as Li ‘200) in view of Vayanos et al. (US Publication 2007/0041382 A1).  
Regarding claim 9, Li ‘200 discloses the method according to claim 1.
Li ‘200 may not explicitly show “the access network device is an evolved NodeB (eNodeB).”
However, Vayanos teaches “the access network device is an evolved NodeB (eNode B) (UE communicates with enhanced Node B via an airlink connection, and eNode B provides enhanced functionality over conventional Node Bs, see paragraph 0031, Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of Li ’200 to include “the access network device is an evolved NodeB (eNodeB)” as taught by Vayanos so that it would provide enhanced functionality, such as mobility management, to UE over conventional NodeBs (see paragraph 0031).

Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a communication method comprising: 
receiving, by an access network device from the terminal device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a core network element; and 
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from the source core network element.

In claim 10, a communication method comprising:
receiving, by a terminal device from a source core network element, a transfer instruction carrying indication for transferring the terminal device through a tracking area update (TAU) process; and
sending, by the terminal device to an access network device, a transfer request in response to the transfer instruction, wherein the transfer request indicates the access network device to select a target core network element for transferring the terminal device to the target core network element.

In claim 16, a communication method comprising:
receiving, by an access network device from a terminal device, a transfer request indicating the access network device to select a core network element; and
selecting, by the access network device in responsive to the transfer request, a target core network element for transferring the terminal device to the target core network element, wherein the target core network element is different from a source core network element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471